Citation Nr: 1135350	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to April 16, 2008, and since May 30, 2008, for major depressive disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 6, 2004 to January 5, 2008, to include service in an imminent danger pay area from July 28, 2003 to January 5, 2004 and in Iraq from October 7, 2005 to September 21, 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Salt Lake City, Utah, RO as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In the January 2008 rating decision, the RO, in pertinent part, granted service connection for major depressive disorder, claimed as anxiety disorder and adjustment disorder, and assigned an initial 30 percent rating, effective January 6, 2008.  That decision also denied service connection for: CFS, sinusitis, sciatica and Raynaud's syndrome.  The Veteran perfected appeals to the initial disability rating assigned for major depressive disorder and to the denials of service connection for the other for claimed disorders listed on the title page.  During the pendency of the appeal, in a February 2009 rating decision issued in March 2009, the RO assigned an initial 70 percent rating for major depressive disorder, retroactively effective as of January 6, 2008; assigned a temporary total rating (TTR) for hospitalization under the provisions of 38 C.F.R. § 4.29 for hospitalization, effective April 16, 2008; and assigned a 70 percent rating, effective May 30, 2008.  

In a March 2010 rating decision, the RO granted entitlement to a total rating based upon individual unemployability by reason of service-connected disability, effective on August 1, 2008.

As the appeal involves a request for a higher initial rating for major depressive disorder following the grant of service connection, the Board has characterized the increased rating claim on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).  Moreover, although assigned a 70 percent rating, prior to April 16, 2008, and since May 30, 2008, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to a higher initial rating as encompassing the first issue set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of a higher initial rating for the service-connected major depressive disorder and to service connection for sciatica and for Raynaud's syndrome are being remanded and are addressed in the REMAND portion of this document and are being remanded to the RO.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  There is no credible or competent evidence that the Veteran has had a diagnosis of sinusitis at any time during the appeal period.

2.  There is no credible or competent evidence that the Veteran has had a diagnosis of CFS at any time during the appeal period, and the Veteran's symptoms of fatigue have been determined to be a symptom of his variously-diagnosed psychiatric disorders, not a separate and distinct disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As part of the BDD program, the Veteran was provided with documentation regarding the requirements for establishing service connection, the evidence not of record necessary to substantiate his claims for service connection, and his and VA's respective duties for obtaining evidence in July 2007, prior to his separation from service early the following year.  At that time, he also was provided with information regarding how VA establishes disability ratings and effective dates if service connection is granted.  This documentation fully addressed all notice elements and was supplied well in advance of the AOJ's initial adjudication of the claim in January 2008.  As such, the Board finds that VA's duty to notify has been satisfied.

The Veteran's service treatment records, post-service VA treatment records, and an August 2007 VA pre-discharge examination report have been associated with the record.  No private treatment records have been obtained by VA, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The Board finds that the pre-discharge examination, along with the additional evidence of record, was adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Although the claims file containing his service treatment records was not made available for the examiner's review, the Veteran gave an accurate history regarding the claimed disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history)  He also recounted his relevant symptomatology.  After receiving this information, the examiner conducted a thorough physical and documented each of these actions in detail in an examination report.  Here, the Board notes that, even though the Veteran was discharged by a Medical Board from the Florida National Guard, he does not allege that it was due to claimed sinusitis and/or CFS but to his psychiatric disorder(s).  Moreover, additional VA treatment records and Social Security Administration (SSA) records were associated with the claims file following the issuance of the SOC; however, these records do not reflect any diagnosis of, or treatment for, sinusitis or CFS, therefore, the Veteran is not prejudiced by consideration of the claims decided herein on appeal.  The Board thus finds that no further action is required to fulfill VA's duties to notify and assist the claimant for the claims decided herein on appeal.

Analysis

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Here, the Veteran does not assert that the claimed disorders are the result of combat.  He also is not claiming the disorders in question as "undiagnosed" illnesses pursuant to 38 C.F.R. § 3.317 (2010).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); VAOPGCPREC 3-2003.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  This is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The service treatment records show that, in April 2004, the Veteran had a history of sinus infections and was treated for complaints of head congestion and rhinorrhea of three-days' duration.  The assessment included that of sinusitis and upper respiratory infection.  He was seen in late May 2005 for complaints of sore throat, body aches and fever for the past four days and reported that his feet and hands were cold.  On examination of the nose, mucosa was hyperemic and inferior turbinates appeared normal.  No purulent discharge was seen.  The assessment was that of nonexudative pharyngitis and possible rhinosinusitis.  When seen for a circadian rhythm sleep disorder in October 2006, an examination of his nose and upper airway was normal.  In November 2006, the Veteran was treated for adjustment insomnia and allergic rhinitis-dust mites.  An examination of his nose and upper airway was normal.  The diagnosis was changed later to that of primary insomnia that was determined to be deployment related, and he was diagnosed with adjustment disorder with anxiety in December 2006.  Later, in February 2007, the diagnoses included those of anxiety disorder NOS (Not Otherwise Specified), reaction to chronic stress and adjustment insomnia.  No treatment for CFS was shown in the Veteran's service treatment records.  

During an August 2007 VA psychiatric examination, the Veteran reported that, due to 12-hour shifts when he was reassigned to base defense in Iraq, he began to experience sleep difficulties and increasing depression beginning in April 2006.  Upon his return to the United States, his physical health grew worse associated with a back injury, sciatica and pain medications.  His depression was characterized by decreased interests, subjective sadness, suicidal ideation, hopelessness and low energy and caused trouble sleeping.  The diagnoses included those of adjustment disorder, anxiety disorder NOS with medications, insomnia with medications, and major depressive disorder, single episode.  

During the August 2007 VA general medical examination, the Veteran reported that he had sinus problems and had had sinusitis since 2006.  He indicated that sinusitis/rhinitis occurred five times per year and each non-incapacitating episode lasts for three weeks and that he experienced headaches with his sinus episodes.  No antibiotic treatment lasting 4 to 6 weeks was needed for his sinusitis.  The Veteran described interference with breathing through the nose, purulent discharge from the nose, hoarseness of his voice and pain.  He denied crusting, but added that bending and lowering his head hurt his eyes and walking hurt his eyes with every step.  With regard to CFS, the Veteran indicated that he was diagnosed with this condition 18 years ago and that it had progressed gradually since then.  He described symptoms of migrating joint pain, low-grade fever, depression, frequent sore throat, anxiety, generalized muscle aches or weakness, memory loss, sleep disturbance, and fatigue lasting 24 hours or longer after exercise.  The Veteran claimed that these symptoms were constant, limited his daily activities and were so severe at times that he required his family to help him.  He stated that fatigue/tiredness had lasted for 6 or more months and that he had reduced his activity level by 50 percent or more.  He reported that his cognitive impairment was constant or nearly so.  He indicated that he had only had homeopathic treatment and planned on going to India for more therapy, even though he had not responded favorably to the treatment.  He used analgesics for muscle aches and drank energy drinks to function, adding that he got shaky hands from the energy drinks.  He denied any hospitalization/surgery for this condition.

An examination of the nose revealed no nasal obstruction or polyps, deviated septum, partial loss of the nose or of the ala.  Neither rhinitis nor sinusitis was noted or detected on examination.  An examination of the lungs revealed symmetric breath sounds and expiratory phase within normal limits.  No rhonchi or rales were present.  His posture and gait were abnormal, as he was bent over due to pain.  The inspection of the spine revealed normal head position with symmetry in appearance and of spinal motion with normal curvature of the spine.  Gross examination of all of the other joints and muscles was within normal limits.  Peripheral pulses and reflexes were normal at 2+.  Cranial nerves were normal, and coordination was within normal limits.  Motor and sensory function of the upper and lower extremities was within normal limits.  There were no findings of palpable or tender lymph nodes or of nonexudative pharyngitis.  Basically, VA examination revealed normal neurological, endocrine, peripheral vascular and cardiac functioning.  Sinus and cervical and lumbar spine x-rays were within normal limits.  Three views of the paranasal sinuses showed normal aeration of the paranasal sinuses without mucosal thickening or air fluid levels.  Nasal septum was deviated minimally to the left.  No radiopaque soft tissue foreign bodies were present.  For the claimed conditions of sinusitis and CFS, there was no diagnosis because there was no pathology to render a diagnosis.  

The post-service treatment records show no complaints or diagnosis of, or treatment for sinusitis or CFS.  

Based on the above, the Board finds that the preponderance of the evidence is against that claims of service connection for sinusitis and for CFS.  


Sinusitis 

With regard to sinusitis, seasonal and other acute allergic manifestations subsiding on the absence, or removal of, the allergen (here, dust mites) are generally to be regarded as acute diseases, healing without residuals.  No permanent residual or chronic disability subject to service connection is shown by the service medical records.  

The VA pre-discharge examination revealed clear nasal drainage with normal nasal x-ray findings, and no evidence of nasal passage obstruction was shown upon examination.  Thus, during the pendency of this appeal, there has been no pathology to render a diagnosis of sinusitis.


CFS

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or ancillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2010).

Although the Veteran claims that his CFS pre-existed service, no notations of such were annotated on his enlistment examination in July 2003.  The only disability noted at that time, was a broken collarbone in 1996 with no further problems.  Therefore, the Veteran is assumed to be sound on entrance onto active duty.  

Moreover, there was no treatment for CFS shown during service.  His VA pre-discharge examination failed to reveal pathology of any chronic disabling condition or fatigue condition associated with CFS.  There were no findings of palpable or tender lymph nodes or of nonexudative pharyngitis on VA pre-discharge examination, even though the Veteran reported a history that his routine activities had been reduced by 50 percent compared with activities done before CFS.  

Although the Veteran reported a history of fatigue and sleep difficulties and has been treated for insomnia since April 2006, such sleep problems have been associated with adjustment and depressive disorders, for the latter of which he has been awarded service connection.  Similarly, his muscle aches and pains have been associated with his service-connected cervical and lumbar strain.  In the absence of pathology associated with a diagnosed disorder, service connection must be denied.

As indicated, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the competent and probative evidence establishes that the Veteran does not have a separate and distinct disability characterized by sinus problems or by CFS, service connection is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims of service connection for sinusitis and for CFS must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disabilities-have not been met.

In addition to the medical evidence, the Board has considered the statements of the Veteran and his representative, on his behalf.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Moreover, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

In this case, however, the Board is not questioning the existence of fatigue, sleep difficulties, or muscle aches and pains or the etiology of those symptoms; what is in question is whether the Veteran has current and chronic disabilities separate and distinct from the service-connected psychiatric and cervical/lumbar spine disabilities.  See 38 C.F.R. § 4.14.  This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran and his representative have not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Board acknowledges the Veteran's reports of a history of sinus problems and sleep difficulties, fatigue and muscle aches and pain and does not question the credibility of his contentions, he simply is not competent to assert that he has sinusitis or CFS in the absence of treatment for such during the appeal period that is separate and distinct from his service-connected psychiatric and spine disabilities.  Accordingly, the lay evidence of record is of little or no probative value.

Under these circumstances, the Board finds that the claims for service connection for separate and distinct disabilities claimed as sinusitis and CFS must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for CFS is denied.


REMAND

With regard to the claims remaining on appeal, the Board finds that additional development is warranted.

As noted in the Introduction, a claim of service connection for PTSD is raised by the record.  The Board finds that this claim is inextricably intertwined with his higher initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  This is so because, although the Veteran was hospitalized for PTSD from April 16, 2008 and June 9, 2008, he was awarded a TTR for his service-connected major depressive disorder apparently under the holding in Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice- connected condition from those of a service-connected one, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Moreover, between June 16, 2009 and July 10, 2009, he again was hospitalized for PTSD and major depressive disorder and in July 2009, he had asked for an increase in his medications for his psychiatric symptoms.  He was hospitalized again in December 2010 for a week for PTSD and bipolar disorder.  Even though SSA and additional VA treatment records were received after the issuance of the Statement of the Case (SOC) and the Veteran was reexamined in December 2009, the RO did not issue a supplemental SOC (SSOC) nor adjudicate entitlement to a TTR for the Veteran's 2009 hospitalization or to "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to decision in Fenderson.  As such, under 38 C.F.R. § 19.31 (2010), the case must be returned for the issuance of an SSOC, following adjudication of the service-connection claim for PTSD.  Considering that the Veteran was hospitalized in December 2010, he should be scheduled for another examination to ascertain the nature and severity of his service-connected psychiatric disorder(s).

With regard to the claims of service connection for sciatica and Raynaud's syndrome, the Board finds that an examination is warranted to obtain etiological opinions.  Here, the service treatment records reflect that the Veteran initially complained of numbness and tingling in the posterior right thigh and right calf and a burning sensation in the posterior right thigh, which was assessed as sciatica, in January 2007.  He was seen in the Emergency Department (ED) for low back pain with right leg sciatica and referred for physical therapy in March 2007.  The X-ray studies of the lumbar spine done ten days later revealed no acute osseous abnormality and magnetic resonance imaging (MRI) was recommended.  The Veteran indicated that medication for Raynaud's phenomenon was causing gastrointestinal intolerance and it was changed to Nifedipine ER for therapy.  In April 2007, an MRI revealed no explanation for the Veteran's sciatic symptoms, after which he was evaluated for and provided physical therapy, which was continued following May and June 2007 follow-ups.  During a late May 2007 visit, the Veteran complained of hand pain.  It was noted that he had Raynaud's syndrome and needed gloves for morning PT and that his thigh pain worsened with standing, walking, and sitting, shooting pain down the back of the lower extremities.  The assessment was that of sciatica: continue physical therapy.  

During an August 2007 VA general medical examination, the Veteran reported that Raynaud's phenomenon of all four extremities had existed since 2006 and a history of angioneurotic edema for one year.  He described a typical attack as tonic-clonic edema not associated with laryngeal edema.  The Veteran indicated that he had a history of erythromelalgia involving the fingers, toes and nose for one year that occurred as often as five times per week with each episode lasting twelve hours.  He also reported Raynaud's syndrome of the hands and feet for one year that occurred as often as five times per week, and described the typical attack as only occurring in cold weather with his fingers changing color and swelling up.  Current treatment was with Adalat.  The Veteran maintained that it prevented him from exertion or from performing some types of exercises, such as running or pushups on the cold ground.  The functional impairment due to Raynaud's syndrome was discomfort when cold only.  On examination, Raynaud's syndrome, angioneurotic edema, erythromelalgia were not present.  Hand tremor was absent too.  His gait was abnormal as he was bent over with pain.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gross examination of joints and muscles were within normal limits.  Peripheral pulses and neurological examination results were within normal limits.  The diagnoses include those of cervical and lumbar strain and Raynaud's phenomenon of the upper and lower extremities with subjective complaints of pain.  There were no objective factors at that time.

An August 2008 VA FM Medicine Note indicated that the Veteran was unloading 50-lb. tents the night before while working with the National Guard and that, afterwards, he started to complain of right posterior hip pain radiating down to the posterior right leg on down to the right heel with hypersensitivity to the right lower extremity and sharp shooting pain each time he bore weight on the right leg.  He denied paresis.  The assessment was that of low back pain and sciatica.  Later in the same month, a VA social worker's noted revealed that the Veteran was walking with a cane.  When seen for a follow-up in February 2009, he complained of cold, discolored left toes, intermittent, and radiation of low back pain to right.  The assessment included that of a disorder with acute chronic low back pain with no signs of radiculopathy or myelopathy and Raynaud's phenomenon, no acute leg/foot ischemia.  Later in the same month, a VA social worker's noted revealed that the Veteran was walking with a cane due to sciatic pain.  In March 2009, soft tissue palpation revealed tenderness of the right sacral sulcus and lumbosacral junction.

During an April 2009 VA spine examination, the Veteran reported that he injured his neck and low back in a motor vehicle accident (MVA) in August 2006, when a 5-ton truck hit the rear of a Humvee he was driving.  He was undergoing physical therapy for his neck and low back and reported having some improvement in the sacroiliac joint, but the lower back still ached constantly and being evaluated for sciatica of the right lower extremity in August 2008.  He complained of sharp pain radiating from the right buttock to the back of his thigh and reported that the last episodes of sciatica were in August and October 2008.  Sensation and reflexes were normal in the lower extremities on examination.  A March 2009 MRI showed that the intervertebral disc spaces appeared to be well maintained.  The diagnoses included those of mild scoliosis of the lumbar spine and posttraumatic arthritis of the sacroiliac joint.

Based on the above, it unclear whether the Veteran actually has sciatica and, if so, whether it is due to an August 2006 MVA or due to lifting of tents during National Guard duty in August 2008.  The Board acknowledges that the Veteran claimed that his Raynaud's syndrome is symptomatic during cold weather; however, the VA pre-discharge examination was performed in August 2007.  

Thus, an examination to ascertain whether the Veteran has Raynaud's syndrome should be performed during an active stage or during an outbreak, most likely during the winter.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Except for a discharge summary pertaining to the December 2010 psychiatric hospitalization, outstanding VA medical records dated since July 9, 2009 have not been associated with the file.  Prior to examination, outstanding VA records should be associated with the record.

It also is unclear whether the Veteran's claimed disorders may be due to disease or injury incurred during active (ACDUTRA) or inactive duty for training (INACDUTRA) with the Florida Army National Guard.  Specific to the Veteran's Army National Guard service, the applicable legal authority permits service connection only for a disability resulting from a disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  Therefore, on remand, VA should make another attempt to obtain any missing service treatment records pertaining to his Florida National Guard service and a copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the Veteran suffered an injury during his active duty or Army National Guard service.  Generally, the OMPF/MPRJ contains copies of any physical profiles and Medical Board proceedings.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  Send a letter to the Veteran and his representative asking the Veteran to detail the date, location, and specific treatment, for all treatment received during ACDUTRA and/or INACDUTRA while serving in the Army National Guard.  In particular, the Veteran should identify when and in what unit(s) he served with during his period of Army National Guard service.

2.  After completion of 1 above, make an attempt to obtain copies of the Veteran's OMPF and/or MPRJ to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Army National Guard and copies of any outstanding service treatment records for such periods of service.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, the Adjutant General of the State of Florida, and any other appropriate records repository.  In particular, VA should seek copies of treatment records for the times and places identified by the Veteran in response to 1 above.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's ACDUTRA and INACDUTRA in the Army National Guard until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army National Guard and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, obtain all outstanding medical records for treatment and evaluation of the Veteran from the Bay Pines VA Medical Center and the Ft. Myers VA outpatient clinic, since July 9, 2009.  All records and responses received should be associated with the claims file. 
 
4.  After providing proper VCAA notice and following completion of 1, 2, and 3 above, adjudicate the claim for service connection for PTSD.  

5.  After completion of 1, 2, 3 and 4 above, schedule the Veteran for a VA examination during cold weather, with an appropriate examiner, to determine the nature and etiology of any disorder manifested by sciatica or by Raynaud's phenomenon/syndrome found.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays/MRI and neurological studies, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disorder manifested by sciatica or by Raynaud's phenomenon/syndrome found.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was incurred in or aggravated by the Veteran's period of active duty, to include due to an in-service MVA in August 2006, (2) is the result of disease or injury incurred or aggravated during the Veteran's ACDUTRA or INACDUTRA in the Army National Guard, to include due to lifting tents during National Guard service in August 2008, or (3) was caused, or is aggravated (worsened), by any of the Veteran's service-connected disabilities and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  VA should provide a list of the Veteran's service-connected disabilities to the VA examiner.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  After completion of 1 through 5 above, schedule the Veteran for a psychiatric examination, to ascertain the nature and severity of any service-connected psychiatric disorder, to include major depressive disorder and PTSD, if found to be service connected.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's service-connected psychiatric disorder(s) should be reported in detail.  The examiner should also describe the impact of these disorders on his occupational and social functioning, and specifically opine as to the severity of his service-connected psychiatric disorder(s) and whether it/they alone, or together with his other service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities, prior to August 1, 2008.  VA should provide a list of the Veteran's service-connected disabilities to the VA examiner.  If it is not possible to separate the effects of a nonservice-connected psychiatric condition from the Veteran's service-connected disorder(s), the examiner should so state.  See Mittleider, 11 Vet. App. at 182.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connections issues remaining on appeal and the issue of entitlement to a higher initial rating for PTSD, including a TDIU, prior to August 1, 2008, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to Fenderson, cited to above or (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


